Citation Nr: 9901497	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-34 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis of the right elbow and right wrist.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the right femur, currently rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1974 to 
June 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denying the veteran 
service connection for rheumatoid arthritis.  The decision 
also granted the veteran service connection for residuals of 
a fracture of the right femur and rated this disability as 30 
percent disabling.  The veteran has expressed disagreement 
with the 30 percent disability evaluation assigned.

This case was previously before the Board and, in September 
1997, was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDINGS OF FACT

1.  No competent (medical) evidence has been submitted to 
link the veterans rheumatoid arthritis of the right elbow 
and right wrist, first shown many years after service, to 
injury or disease suffered in service.

2.  The veterans service-connected residuals of a right 
femur fracture are not productive of limitation of the thigh 
to 10 degrees, limitation of extension of the leg to 30 
degrees, and/or impairment of the femur productive of more 
than malunion with marked knee or hip disability.


CONCLUSIONS OF LAW

1.  The veterans claim for entitlement to service connection 
for rheumatoid arthritis of the right elbow and right wrist 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a rating in excess of 30 percent for 
residuals of a right femur fracture are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45 
and Part 4, Diagnostic Codes 5252, 5255, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The available service medical records show that the veteran 
was involved in a motor vehicle accident in April 1975 
sustaining fracture of his right femur, midshaft.  While 
initially hospitalized, he was placed in skeletal action for 
treatment of his feet.  He, however, developed a fever of 
unknown origin and was transferred to the intensive care 
unit.  He was in the intensive care unit for over 30 days and 
continued to run a spiked fever of unknown origin.  No 
etiology of this fever was ever determined.  His fracture of 
the femur subsequently healed in a malaligned position and he 
thereafter underwent an osteotomy of the femur and insertion 
of a Kuntscher Rod for realignment in November 1976.  
Postoperatively, the veteran again began to spike a fever.  
His hematocrit dropped to 7.5 and 2.5 and he was transfused.  
His white count by December 6, 1970, was 14,000 with 38 
percent polymorphonuclear.  The sedimentation rate was 14.  
Aspiration of his wound was negative for any indication of 
bacteria.  Following further observation and evaluation with 
negative indications of bacteria, the veterans old hospital 
records were reviewed and it was noted that on his previous 
admission he also had a fever of unknown origin.  An allergic 
reaction to aspirin was suspected.  His aspirin was 
discontinued and the veterans fever dropped.  The veterans 
physician noted that the veteran seemed to have a hemolytic 
reaction to aspirin with some elevation of his liver enzymes.  

When examined in March 1977 in connection with a medical 
evaluation board proceeding, the veteran had a healing 
granulating wound with radiological evidence of a K-rod down 
his right femur without evidence of callus present.  
Laboratory findings showed that the veterans hematocrit was 
returned to as normal with hematocrit of 12 and 36.  It was 
also noted that a sedimentation rate of January 6, 1977, was 
45.  

The veterans prognosis in March 1977 was guarded.  It was 
noted that he had a delayed union of his fracture although 
the rod was in good place.  It was also noted that, at the 
last study, the veteran had elevated sedimentation rate 
although he had never had any documentation of infection of 
his wound.  The veteran was found physically unfit for 
continued military service by reason of delayed union of the 
right femur and he was placed on the temporary disability 
retired list.

Post service medical records show that the veteran, in March 
1995, was found by a private physician, Robert E. Turner, 
M.D., to have clinical evidence of rheumatoid arthritis.  
Rheumatoid arthritis involving the right elbow, right wrist 
and right knee was diagnosed on VA examination in July 1995.  
On this examination the veteran complained, with respect to 
his service-connected right leg disability, of consistent 
knee pain catching in his knee.  He was noted with a noted 
antalgic gait with a slight limp.  On physical examination, 
the right knee demonstrated two-plus effusion with a 
hyperextension deformity of approximately 10 degrees.  The 
veteran had 120 degrees of total flexion.  He also 
demonstrated a laxity of his posterior cruciate ligament and 
posterolateral condyle of his knee.  

A September 1995 treatment note of Dr. Turner records the 
veterans seronegative rheumatoid arthritis has resulted in a 
history of persistent joint pain, swelling and tenderness 
despite prescribed therapy.  Dr. Turner noted that the 
veterans rheumatoid arthritis had also resulted in 
significant loss of use of the veterans hands for grip and 
fine motor movement in knees for ambulation, climbing, 
bending, stooping and squatting.

At a personal hearing on appeal in January 1996, the veteran 
described a motor vehicle accident he sustained in service 
and testified that his related service-connected injuries 
caused him to hurt all the time and further resulted in 
problems with long standing, stooping and negotiating stairs.  
The veteran said that his right leg was approximately one 
inch shorter than his left.  With respect to his rheumatoid 
arthritis, the veteran expressed his belief that this 
disorder was related to the injuries he received in service 
or the treatment related thereto and added that he had been 
told this by Dr. Turner.  

As noted above, the case was remanded to the RO in September 
1997 for further VA examination of the veterans service-
connected right femur fracture residuals and for additional 
pertinent treatment records.  The veteran was also advised, 
in view of his testimony, to submit the written opinion of 
his doctor(s) that his current rheumatoid arthritis is a 
result of his in-service injury to the right femur and/or the 
treatment related thereto.  

The veteran was afforded a VA joint examination in March 
1998.  The veteran was noted to present to this examination 
with complaints of right leg pain and weakness, which he 
attributed to an accident that he sustained in service.  It 
was noted as history, that in 1982 the veteran was diagnosed 
with rheumatoid arthritis by serologic testing and that he 
presently complained of right hip and knee stiffness, 
swelling and continued pain.  On physical examination, the 
veterans right hip revealed a range of motion of 0 to 100 
degrees, 20 degrees of internal rotation, 20 degrees of 
external rotation and 50 degrees of abduction.  By contrast, 
the left hip revealed flexion to 100 degrees, 30 degrees of 
internal rotation, 30 degrees of external rotation and 
50 degrees of abduction.  Examination of the right knee 
revealed range of motion of 0 to 100 degrees, one-plus medial 
collateral ligament laxity, two-plus lateral collateral 
ligament laxity, and two plus anterior cruciate ligament 
laxity.  Examination of the left knee revealed range of 
motion of 0 to 130 degrees, one-plus medial collateral 
laxity, two-plus lateral collateral laxity, and an intact 
anterior cruciate ligament.  The veteran had a large incision 
over the lateral thigh which extended from the top of his 
great trochanter all the way down to his lateral condyle, 
which was wide but well healed.  Leg length measures 
approximately one-half inch shorter on the right side than 
the left.  Log roll on the right hip was nontender.  Straight 
leg raising on the right side was nontender.  Examination of 
motor strength in both extremities revealed 5/5 strength 
throughout.  The veteran had no clonus in either extremity 
and had intact two-plus knee reflexes.  When he ambulated he 
was noted to use a cane and to have a slight right-sided 
Trendelenburg gait.  He was able to single leg stand on the 
left but only able to single leg stand on the right for a 
very short period of time before losing balance.  X-rays of 
the right hip as well as the right femur, reveal obvious 
middle third old femur fracture which was healed with some 
hypertrophic callus medially.  The veteran was noted to have 
two small areas of heterotrophic ossification at the 
insertion site of his femoral nail.  His right hip revealed 
well-maintained joint space with no evidence of degenerative 
joint disease or joint space narrowing.  Evaluation of the 
right knee revealed mild medial and lateral joint space 
narrowing with very patellofemoral narrowing.  The veteran 
was noted to have some osteophyte formation over the lateral 
and superior borders of his patella.  Bone quality overall 
appeared diminished.  It was the examiners diagnostic 
impression that the veterans right femur had healed in an 
excellent alignment and with minimal callus.  The veteran was 
noted to have significant scarring of his right thigh as well 
as 1/2-inch leg length discrepancy on the right side.  The 
examiner indicated that these were the residuals of the 
veterans service-connected right femur fracture and that 
these residuals were mildly disabling.  The examiner added 
that the veterans main disability was probably from his 
rheumatoid arthritis which to the examiners knowledge was 
unrelated to his history of trauma in service or in any way 
contributed to by his femur fracture.  

II.  Analysis
A.  Service Connection Claim

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service incurrence for certain chronic diseases, 
including arthritis, will be presumed if the condition is 
manifest to a compensable degree within a year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Further, service connection may be 
granted for a disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  

The threshold question to be asked in the veterans appeal is 
whether he has presented a well-grounded claim.  If not, his 
claim must fail and there is no further duty to assist him in 
the development of his claim.  38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Establishing a well-
grounded claim for service connection for a particular 
disability requires more than an allegation of the disability 
as service connected, it requires evidence relevant to the 
requirement of service connection in a sufficient way to make 
the claim plausible and capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The requirements of a 
well-grounded claim for service connection are summarized in 
Caluza v. Brown, 7 Vet. App. 498 (1995).  There must be 
competent evidence of a current disability (a medical 
diagnosis).  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  There must 
also be competent evidence showing incurrence or aggravation 
of a disease or injury in service (lay or medical evidence).  
Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  There must also be a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Latham v. Brown, 7 Vet. App. 
359 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The veteran asserts that he had rheumatoid arthritis of the 
right elbow and right wrist attributable to service.  The 
Board notes that the veteran has not been shown to be capable 
of making medical conclusions.  Therefore, his lay statements 
and/or testimony regarding medical diagnosis and causation 
are not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In this case, there is nothing in the clinical evidence that 
shows the presence of rheumatoid arthritis during service or 
for many years following service and the veteran has failed 
to provide any evidence to show otherwise.  Therefore, even 
though the veteran now has rheumatic arthritis, first 
clinically documented many years after service, there is no 
objective evidence of medical causality from any incident of 
service including the veterans injuries from a motor vehicle 
accident and/or treatment related thereto.  In fact, the 
competent medical evidence, specifically the opinion rendered 
by the veterans VA examiner in March 1998, contradicts the 
veterans suggestion that the veterans rheumatoid arthritis 
is related in any way to his inservice injuries.  This 
opinion is found by the Board to be persuasive in this 
matter.  Absent medical evidence or opinion, tending to link 
his rheumatoid arthritis to injury or disease in service, the 
claim is not well grounded.  Caluza, Supra, see also Jones v. 
Brown, 7 Vet. App. 134 (1994); Shogren v. Brown, 7 Vet. App. 
14 (1994); Grovois v. Brown, 6 Vet. App. 136 (1994).  

When there is no medical evidence of the claimed disorder 
during service, or there is no medical evidence linking the 
claimed disorder to service or an inservice event or 
occurrence, or when the disorder is not currently 
demonstrated, the claim is not well grounded.  See Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992); Montgomery v. Brown, 
4 Vet. App. 343 (1993).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary had advised a claimant of the evidence necessary to 
be submitted on a VA benefits claim.  Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  Here, unlike the situation in 
Robinette, the veteran was advised to submit evidence to 
substantiate a connection between service and his rheumatoid 
arthritis.  He has not submitted such evidence.  


B.  Increased Rating Claim

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155, 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more adequate evaluation, see 
38 C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned, if the picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The impairment caused by the veterans service-connected 
residuals of a fractured right femur is evaluated under the 
criteria provided by the rating schedule for impairment of 
the femur.  Essentially, it is evaluated by the RO under 
Diagnostic Code 5255 which provides disability ratings for a 
fracture of the shaft or anatomical neck of the femur, for a 
fracture of the surgical neck of the femur with a false 
joint, and for malunion of the femur.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (1995).  

Based on the anatomical location of the injury to his femur, 
the appellant has been rated under the criteria for malunion 
of the femur, and his current 30 percent rating contemplates 
a marked knee or hip disability resulting from his fracture.  
Under this diagnostic code, the next higher (60 percent) 
rating may be assigned for a fracture of the shaft or 
anatomical neck of the femur or for a fracture of the 
surgical neck of the femur with a false joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.  However, there is no 
probative evidence that the criteria for an evaluation in 
excess of 30 percent under Diagnostic  Code 5255 are met.  

Diagnostic Code 5252 rates a hip or thigh disability based on 
the extent or limitation of the hip or thigh.  According to 
that diagnostic code limitation of flexion of the hip or 
thigh to 10 degrees warrants a 40 percent evaluation.  The 
limitation and the range of motion of the appellants right 
hip did not reflect any degree of impairment under the rating 
schedule that would warrant an evaluation higher than the 
currently assigned 30 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252 (1992).  

Concerning limitation of motion of the knee, limitation or 
extension of the knee to 30 degrees warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  On his 
most recent VA examination in March 1998, the veteran had 
range of motion of the right knee from 0 to 100 degrees.  He 
was thus capable of full extension of the right knee and the 
criteria for a higher evaluation under Diagnostic Code 5261 
is clearly not met.  

For the reasons discussed above, the Board finds that the 
degree of impairment resulting from the veterans service-
connected fractured femur most closely approximates the 
criteria for a 30 percent evaluation for a marked knee 
disability.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5255 
(1998).  The Board also finds that an evaluation in excess of 
30 percent is not warranted for functional impairment due to 
pain given the range of motion the veteran is able to 
perform, with or without pain and in the absence of any 
deficits in motor strength and the indication that the 
veterans rheumatoid arthritis plays a significant part in 
his inability to ambulate, climb, bend, stoop and/or squat to 
the extent that the veteran is so impairment.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, 
but the evidence is not so approximately balanced as to 
warrant its application.  


ORDER

The claim of service connection for rheumatoid arthritis of 
the right elbow and right wrist is denied as not well 
grounded.

An increased evaluation for residuals of a fracture of the 
right femur is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 2 -
